of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-119579-09 uil the honorable olympia j snowe united_states senate washington dc dear senator snowe i am responding to your letter dated date to floyd l williams national director of legislative affairs you asked about the tax treatment of capital losses from the sale of investment_property in general an individual taxpayer can deduct a capital_loss from the sale of investment_property against capital_gains from the sale of other investment_property if the capital_loss exceeds the capital_gains the taxpayer may deduct up to dollar_figure of the excess against other taxable_income such as wages or interest_income and may carry over any remaining loss to subsequent taxable years i hope this information is helpful please see the enclosed page from publication investment_income and expenses for further information if you have additional questions please contact me at -------------------- or ------------------ at -------------------- enclosure george j blaine associate chief_counsel income_tax and accounting sincerely
